Opinion op the Court by
Judge Peters :
There is no allegation in the petition that the letter addressed by Kirtly and Owens to appellant introducing Lewis to him as a “clever gentleman” was written with any fraudulent intent on their part, or that they knew Lewis to be of a character different from that which they represented.
Garter, for appellant.
Nor is it alleged that appellant held their letter' as a guaranty for the debt contracted by Lewis with him, and had notified them of the fact. The petition was therefore insufficient to show a cause of action against appellees in either aspect. Wherefore the demurrer was properly sustained, and the judgment is affirmed.